Exhibit 10.6

FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Fifth Amendment to Employment Agreement is made and entered into as of
March 1, 2006 by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and William Naylon (“Executive”).

Recitals

 

A) On January 16, 2002 an Employment Agreement (“Agreement”) was made and
entered into by and between Employer and Executive.

 

B) On January 22, 2003, a First Amendment to Agreement was made and entered into
by and between Employer and Executive;

 

C) On February 1, 2004, a Second Amendment to Agreement was made and entered
into by and between Employer and Executive;

 

D) On February 16, 2005, a Third Amendment to Agreement was made and entered
into by and between Employer and Executive;

 

E) On January 11, 2006, a Fourth Amendment to Agreement was made and entered
into by and between Employer and Executive;

 

F) Employer and Executive now desire to further amend the Agreement, as set
forth hereinbelow:

Agreement

 

1. Section 2.1 of the Agreement which provides:

2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $231,750 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

is hereby amended, effective January 1, 2006, to provide as follows:

2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $239,000 during each year of the Employment
Term. Said salary shall be payable in equal installments in



--------------------------------------------------------------------------------

conformity with Employer’s normal payroll period. Executive shall receive such
salary increases, if any, as Employer, in its sole discretion, shall determine.

 

2. All other terms of the Agreement, as amended, shall remain unaltered and
fully effective.

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE

   

            EMPLOYER

   

PRICESMART, INC.

William Naylon    

By:

  /s/ Jose Luis Laparte /s/ William Naylon     Name:   Jose Luis Laparte      
Its:   President